Dissenting Opinion by
Mr. Justice Roberts:
The majority’s construction of §2-101 of the Philadelphia Home Rule Charter vests in the President of City Council unlimited discretion to deprive 190,000 citizens of direct representation in the municipal legislature for a period of as long as two years.* Such a result is a patent violation of the fundamental notions of representative government the Charter was undoubtedly intended to embody and an abdication of this Court’s responsibility of interpreting Pennsylvania’s laws in conformity with the Fourteenth Amendment to the Constitution of the United States. If the majority’s construction of the Charter were inescapably com*26pelled by the statutory language, it would then be appropriate even if it rendered §2-101 of the Charter unconstitutional as applied here. But the language of the Charter admits of other interpretations which do not raise constitutional objections. That being so, I have no doubt of the correctness of adopting one of those other interpretations.

 That it is not unlikely that such discretion will in fact be exercised so as to deprive citizens of representation for unreasonably lengthy periods is demonstrated by the facts of this case. The councilmanic district involved here was vacated by the incumbent’s death on July 20, 1966. A General Election is scheduled for November 8, 1966, yet the President of City Council has failed to issue a writ of election, has failed to indicate when he will do so, and has advanced no justification for his inaction.